Citation Nr: 9905718	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  93-20 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a stress fracture of the right tibial plateau, currently 
evaluated as 30 percent disabling.

2.  Entitlement to a compensable evaluation for the residuals 
of a stress fracture of the left femur.

3.  Entitlement to an increased evaluation for a right ankle 
and heel disorder, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased evaluation for a left ankle 
and heel disorder, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from March 1970 to 
September 1970.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a December 1992 determination of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO).  The veteran's claims file was transferred to 
the RO in Phoenix, Arizona in May 1997.  

The Board notes that the case has been returned to the Board 
following its remand to the RO dated in April 1997.  

The veteran contended in a February 1998 statement that he 
should be service-connected for a bilateral ankle disorder 
from 1970.  The record reflects that service connection was 
granted for the residuals of a fracture of both os calcis 
effective October 1970, in a January 1971 rating decision.  
The RO granted service connection for traumatic degenerative 
joint disease of both the right and left ankles effective in 
August 1995, in a November 1996 rating decision.  The rating 
decision shows that the RO rated the os calcis disability 
pursuant to the criteria for impairment of the ankle due to 
degenerative joint disease.  

Although it is unclear from the veteran's statement, it 
appears that he is either contending he should be entitled to 
an earlier effective date for the grant of service connection 
or an earlier effective date for the compensable evaluations 
for the bilateral ankle disability.  In light of the 
foregoing, the RO should take any appropriate action.

The Board notes that the veteran referred to the damage done 
to his spine in terms of rectifying VA error in a 
December 1998 letter titled notice of disagreement.  The 
claims file shows that the RO denied the veteran's claim for 
compensation under 38 U.S.C. § 1151 for desiccated discs at 
the L4 and L5 level as a result of spinal injection in an 
August 1998 rating decision.  The RO should ascertain whether 
the veteran desires to appeal the section 1151 claim. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims have been obtained by the 
RO.

2.  The right knee disability is manifested by complaints of 
pain and clinical findings of loss of extension of 
20 degrees.

3.  The probative medical evidence does not show that the 
veteran's residuals of a stress fracture of the left femur 
are manifested by malunion of the femur with either a slight 
hip or knee disability.  

4.  The probative medical evidence of record shows that the 
veteran's bilateral ankle and heel disability is manifested 
by complaints of pain and clinical findings consistent with 
moderate limitation of motion.  

5.  The probative medical evidence does not show marked 
limitation of motion of the ankles, moderately severe 
impairment of the feet, or malunion of the os calcis 
manifested by marked deformity.

6.  The probative medical evidence of record does not show 
additional loss in the range of movement of the right knee 
and ankles when taking into account the functional loss due 
to pain on use or during flare-ups.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation greater than 
30 percent for the residuals of a stress fracture of the 
right tibial plateau have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Code 5261 (1998).

2.  The schedular criteria for a compensable evaluation for 
the residuals of a stress fracture of the left femur have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.31, 4.71a, Diagnostic Code 5255 (1998).

3.  The schedular criteria for an evaluation greater than 
10 percent for a right ankle and heel disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (1998).

4.  The schedular criteria for an evaluation greater than 
10 percent for a left ankle and heel disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records contain a physical evaluation 
board report dated in May 1974.  The report shows diagnoses 
of recurrent stress fractures of the os calci, right tibia, 
and left femur.  

A May 1991 VA outpatient treatment report shows assessments 
of chronic right knee and bilateral ankle pain.  A May 1991 
x-ray report of the right knee shows an impression of normal 
right knee without significant degenerative changes.  The x-
ray report with respect to the ankles shows an impression of 
minimal degenerative changes at both ankles, more prominent 
than on previous study, with preservation of both ankle 
joints; no acute fractures; and bone island in left talus 
stable since prior studies.  

The veteran reported constant pain of the ankles and pain in 
the anterior portion of the right knee in a November 1991 VA 
examination.  He reported no significant pain of the left 
femur.  Physical examination of the knees and ankles revealed 
no swelling.  Flexion of the right knee was from 0 to 
150 degrees with pain behavior.  Extension of the ankles was 
from 0 to 15 degrees and flexion from 0 to 45 degrees with 
marked writhing and withdrawing from the examiner.  There was 
generalized tenderness about the right knee.  The examiner 
noted good medial and lateral stability.  The examiner found 
tenderness about the medial and lateral aspect of both 
ankles.  Muscle bulk and tone about the lower extremities was 
good, and motor strength testing revealed some weakness of a 
give-way type of the extensor hallucis longus, extensor 
digitorum communis, and peroneal muscles.  

The impressions were marked functional overlay; fracture of 
the right tibial plateau, by history; fracture of the left 
femur, by history; fracture of the os calcis, by history.  
The examiner noted that the veteran exhibited rather profound 
pain behavior throughout the interview and physical 
examination and was a vague historian, which made the 
examination and evaluation extremely difficult.  

A July 1992 report from the VA nuclear medicine clinic shows 
that a bone scan revealed small foci of increased activity of 
radioactive tracer near the dorsal surface of both ankles.  
The diagnosis was possible isolated degenerative changes of 
the ankles, bilaterally.  

A July 1992 private examination report shows that the veteran 
was able to ambulate very slowly and carefully without his 
cane or ankle brace.  The examiner noted only minimal ankle 
joint range of motion during his gait.  The impression was 
probable degenerative joint disease secondary to ankle joint 
or calcaneal fracture.

A November 1992 VA outpatient treatment report shows an 
assessment of multiple pain complaints and a presentation of 
severe disability and a limp with evidence of minimal 
degenerative joint disease.  The report shows that the 
examiner reassured the veteran that there was no evidence of 
severe or progressive disease.  Physical examination of the 
right knee in March 1993 revealed no effusion, tenderness, 
patellar apprehension, and negative Lachman's and post-drawer 
signs.  The examiner noted wincing with McMurray's testing on 
medial and lateral rotation.  Examination of the left ankle 
revealed no abnormality on inspection and no tenderness or 
effusion.  The examiner noted no abnormality of the right 
ankle with minimal tenderness, and no crepitance or effusion.  
The examiner's impression was minimal degenerative arthritis 
of the bilateral subtalar joints.  The examiner found a 
significant functional component contributing to disability.  

A January 1993 VA computed tomography (CT) scan report of the 
lower extremities shows an impression of no evidence of 
tarsal coalition or other bony abnormality of the hind/mid 
feet.  The report findings show that there was no evidence 
for degenerative joint disease or other bony abnormality.  

The examiner noted in an April 1993 VA examination that the 
veteran walked with a crutch brace on the right lower 
extremity, appeared to be in significant discomfort walking, 
and had little range of motion of his ankles.  Physical 
examination of the ankles revealed no redness or swelling, 
and good range of motion actively and passively with 
discomfort.  No palpable deformities were noted in the area 
of the malleolus of either ankle.  Examination of the knees 
revealed full range of motion of both knees and no redness, 
swelling or tenderness.  The examiner further found no 
neurological abnormalities of the lower extremities.  

The assessment was chronic foot, ankle, knee, and hip pain 
since service, by the veteran's report.  The examiner noted 
that he had good range of motion of the ankles and knees and 
further noted that records from the orthopedic clinic would 
have been helpful in ascertaining the nature and prognosis of 
the veteran's joint pain.  The x-ray report shows a stable 
and unremarkable knee exam.  

The veteran reported that he used a cane to walk distances 
over one block at his personal hearing before a Member of the 
Board in August 1993.  He reported that he used the cane for 
pain and stability due to his ankles and knees.  The veteran 
also described swelling of the ankles when walking.  

In a September 1995 VA examination, the examiner noted 
profound pain behavior manifested by sighing and deep 
breathing throughout the interview and examination.  The 
examiner observed the veteran using a crutch carried in the 
left hand, a right knee brace, and posterior splints on the 
ankles.  On physical examination, flexion of the right knee 
was from 0 to 125 degrees, relative to 0 to 130 degrees on 
the left.  The examiner found no effusion or swelling about 
either knee and good stability.  He did note some retro-
patellar crepitus and tenderness as well as generalized 
tenderness about both knees.  

Examination of the ankle revealed 0 to 15 degrees of 
extension and flexion of 0 to 40 degrees.  The examiner noted 
diffuse tenderness about the ankles.  The examiner further 
noted that muscle bulk and tone about the lower extremities 
were good and noted that there was profound weakness of a 
give-way type of the lower extremities.  The impressions were 
stress fracture of the right tibial plateau and left femur 
and bilateral os calcis, by history, and extreme functional 
overlay.  The examiner noted that it was difficult for the 
veteran to cooperate adequately during the examination and 
that adequate evaluation of the knees was quite difficult.  

A February 1996 VA medical opinion shows that it was 
reasonable to presume that osteoarthritis in the lower tibia 
and bilateral os calcis was related to service considering 
the demonstrated propensity during service of recurrent 
stress fractures.  

The VA physician based his opinion on transverse lines of 
increased density shown in the December 1970 x-ray report and 
the May 1991 report showing osteophytes of the medial and 
lateral malleolus of the tibia.

A January 1997 VA radiographic report shows that x-rays of 
the right and left ankles were normal.  

A February 1997 VA radiographic report shows that a whole 
body scan was performed.  The report shows that the tracer 
revealed focal activity of the right carpus and that the 
remainder of the tracer distribution throughout the axial, 
appendicular, and calvarial skeleton was normal.  

In a March 1998 VA examination, the examiner noted that the 
veteran used a crutch in the left hand and wore ankle 
fixation orthotics on his ankles.  The veteran reported daily 
pain of the right knee, and constant pain of the right and 
left ankles.  The veteran pointed to the middle third of his 
left femur, where he had the fracture, and reported that he 
had no pain in that area at the time of the examination.  He 
also reported that it was an average day regarding his pain 
at the time of the examination.  On physical examination, the 
veteran refused to walk without the ankle braces, and had 
some limp bilaterally when using the braces.  

Examination of the right knee revealed no tenderness to 
palpation.  Sensory examination to pinwheel was normal.  The 
cruciate and collateral ligaments were stable.  Muscle 
strength testing revealed moderate give-way weakness in both 
the quadriceps and gastrocnemius soleus on the right due to 
complaints of right knee pain.  Active measured range of 
motion of the right knee revealed lack of 20 degrees of 
active range of motion in terms of extension, but could be 
passively extended to 0 degrees.  

Examination of the right ankle revealed tenderness to the 
very lightest touch in all areas about both ankles.  The 
examiner found no swelling or instability to manual testing 
of either ankle.  

The examiner found a lack of 10 to 15 degrees of active 
dorsiflexion in both ankles and a 75 to 85 percent decrease 
in active eversion and inversion of both ankles.  Plantar 
flexion was 45 degrees in both ankles.  Examination of the 
left shaft of the femur demonstrated no tenderness to 
palpation and no visible swelling.  

The examiner opined that any functional loss due to pain of 
the right knee would be on a psychologic basis and any effect 
on employability would be psychologic as opposed to 
orthopedic.  With respect to both ankles, the examiner noted 
that the veteran does not have traumatic degenerative joint 
disease, as shown by x-rays taken in January 1997, and 
therefore the veteran's ankle disorder has no orthopedic 
radiologic diagnosis other than normal.  He opined that 
functional loss due to pain and any effect on employability 
would be psychologic as opposed to orthopedic.  

The examiner found that examination of the left femur was 
clinically normal, and thus, there would be no functional 
loss due to pain or negative impact on employment.  The 
examiner noted that the veteran does have decreased range of 
motion actively in a subjective manner with respect to both 
ankles and the right knee, and in his opinion, this was on a 
psychologic basis in light of his psychologic dependence on 
the braces and his nonuse over the years, resulting in 
deconditioning of the ankles and right knee.  

Criteria & Analysis

Upon review of the record, the Board concludes that the 
veteran's claims for increased evaluations for his 
disabilities of the right knee, left femur and ankles are 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed.  The record reflects that this case has been 
remanded on two occasions in August 1995 and April 1997 in 
order to, inter alia, obtain outstanding medical treatment 
records and to schedule VA examinations.  Following a review 
of the medical evidence of record, the Board finds that the 
medical evidence is adequate for rating purposes.  No further 
assistance to the veteran is required to comply with the duty 
to assist as mandated by 38 U.S.C.A. § 5107.



Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).  Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  38 C.F.R. 
§ 4.1.

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41.  

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to pain which is 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  The factors of disability affecting joints are 
reduction of normal excursion of movements in different 
planes, weakened movement, excess fatigability, swelling and 
pain on movement.  38 C.F.R. § 4.45.  


When a diagnostic code provides for compensation based solely 
on limitation of motion, the provisions of §§ 4.40 and 4.45 
must be considered, and examination upon which evaluations 
are based must adequately portray the extent of functional 
loss due to pain "on use or due to flare-ups"  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.

Right Knee

Diagnostic Code 5010 directs that arthritis due to trauma be 
evaluated as degenerative arthritis.  Degenerative arthritis, 
established by x-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  Limitation of motion that is 
noncompensable under the applicable diagnostic code is 
assigned a 10 percent evaluation under Diagnostic Code 5003.  
Id.  In the absence of limitation of motion, a 10 or 
20 percent evaluation is assigned for x-ray evidence of 
involvement of 2 or more joints, depending upon whether there 
are occasional incapacitating exacerbations.  Id.

Limitation of flexion of the knee to 60 degrees warrants a 
noncompensable evaluation and to 45 degrees warrants a 10 
percent evaluation.  38 C.F.R. § 4.71, Diagnostic Code 5260.  
Limitation of extension of the knee to 15 degrees warrants an 
evaluation of 20 percent, to 20 degrees warrants an 
evaluation of 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  Limitation of extension of the knee to 30 degrees 
warrants an evaluation of 40 percent.  Id.  The normal arc of 
motion for the knee is from 0 degrees of extension to 145 
degrees of flexion.  38 C.F.R. § 4.71, Plate II.

The Board finds that the residuals of a stress fracture of 
the right tibial plateau is appropriately rated pursuant to 
the criteria for limitation of extension of the right knee in 
light of the clinical findings on VA examination in 
March 1998 where the veteran lacked 20 degrees of active 
range of motion on extension.  The March 1998 VA examination 
report shows that the veteran had a full 140 degrees of 
flexion of the right knee.  

The service medical records shows that the veteran had a 
stress fracture of the tibial plateau.  The criteria for 
impairment of the tibia provide a 10 percent evaluation for 
malunion of the tibia with slight knee disability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.  The probative medical 
evidence does not show malunion of the tibia.  X-rays of the 
right knee in May 1991 were normal and the impression in the 
September 1995 x-ray report was no abnormalities seen.  The 
negative x-ray findings show that the regulatory criteria for 
degenerative arthritis are not applicable to the veteran's 
right knee disability.  The probative medical evidence also 
shows that the right knee has good stability and that the 
cruciate and collateral ligaments are intact.  Accordingly, 
the schedular criteria for lateral instability of the 
veteran's knee are not applicable to the veteran's right knee 
disability.  

In the case at hand, the Board finds that an evaluation 
greater than 30 percent for the veteran's stress fracture of 
the right tibial plateau is not warranted.  The next higher 
evaluation requires extension of the knee to be limited to 
30 degrees.  As noted above, the March 1998 VA examination 
shows that the veteran lacked 20 degrees of active range of 
motion on extension of the right knee.  Thus, a higher 
schedular evaluation is not warranted on this basis. 

The United States Court of Veterans Appeals (Court) has 
decided as a matter of law that 38 C.F.R. §§ 4.40, 4.45 are 
not subsumed in diagnostic criteria for limitation of motion, 
and that 38 C.F.R. § 4.14 (anti-pyramiding) does not forbid 
consideration of a higher evaluation based on a greater 
limitation of motion due to pain on use or during flare-ups, 
or due to weakened movement, excess fatigability, or 
incoordination.  See DeLuca, 8 Vet. App. at 206-7.  

Accordingly, the Court's holding requires the Board to 
consider an increased rating for the veteran's right knee 
disability on three independent bases: (1) pursuant to the 
schedular criteria for limitation of motion of the right 
knee; (2) pursuant to 38 C.F.R. § 4.40 on the basis of 
additional loss of range of motion due to pain on use or 
during flare-ups; (3) pursuant to 38 C.F.R. § 4.45 if there 
is additional range of motion loss due to weakened movement, 
excess fatigability, or incoordination.  

As concluded above, the Board finds that the veteran's right 
knee disability does not warrant an increased rating pursuant 
to the schedular criteria for limitation of motion of the 
knee.  As to the second basis, the Board finds that an 
increased evaluation for the veteran's right knee disability 
pursuant to 38 C.F.R. § 4.40 is not warranted.  That section 
states in part that functional loss may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Id.  While 
the evidence shows that the veteran has daily right knee pain 
and the clinical findings show pain on motion of the knee, 
the preponderance of the medical evidence does not establish 
that the functional loss due to pain is supported by adequate 
pathology.  

Specifically, the VA examiner in March 1998 opined that any 
functional loss due to pain of the right knee would be on a 
psychologic basis and any effect on employability would be 
psychologic rather than orthopedic.  Sections 4.40 and 4.45 
appear to exclude psychologic pain as a basis for adequate 
pathology.  For example, section 4.40 notes that functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology.  This list of pathology includes only physical 
manifestations, rather than manifestations of a psychogenic 
basis.  The March 1998 VA examiner's opinion is corroborated 
by the VA examiner in November 1991 who noted that the 
veteran exhibited profound pain behavior and in a March 1993 
VA outpatient treatment report which shows a significant 
functional component contributing to disability.  





With respect to the third independent basis, the Board finds 
that the preponderance of the medical evidence does not 
support an increased evaluation pursuant to 38 C.F.R. § 4.45, 
for additional range of motion loss due to weakened movement, 
excess fatigability, or incoordination.  The Board notes that 
the VA examiner in March 1998 found moderate give-way 
weakness in both the quadriceps and gastrocnemius soleus on 
the right due to complaints of right knee pain.  The examiner 
described the loss of active range of motion as subjective 
and that the deconditioning in the right knee was the result 
of psychologic dependence on braces and nonuse.  

As noted above, section 4.45 describes weakened movement of a 
physical nature "weakened movement due to muscle injury, 
disease or injury of peripheral nerves, divided or lengthened 
tendons, etc."  Here, the give-way weakness is related to the 
veteran's subjective dependence on braces and nonuse, rather 
than muscle injury, or disease or injury of the peripheral 
nerves.  The VA examiner in September 1995, for example, also 
described give-way weakness of the lower extremities, but 
found that muscle bulk and tone were good.  

Accordingly, given the medical evidence of record which does 
not support an evaluation greater than 30 percent for the 
residuals of a stress fracture of the right tibial plateau, 
the Board finds that a preponderance of the evidence is 
against an increased evaluation under Diagnostic Code 5261 or 
pursuant to 38 C.F.R. §§ 4.40 and 4.45.  Consequently, the 
benefit of the doubt doctrine is not for application in this 
case as the evidence for and against the claim is not in 
equipoise.  38 U.S.C.A. § 5170(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54(1990).  In this case, for the foregoing 
reasons, the Board finds that the preponderance of the 
evidence is against the claim.  Gilbert, supra and Alemany v. 
Brown, 9 Vet App 518, 519 (1996).  



Left Femur

Impairment of the femur is evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5255.  Pursuant to this Diagnostic Code, a 
10 percent rating contemplates impairment of the femur to 
include a malunion of the femur with slight knee or hip 
disability.  Impairment of the femur to include a malunion of 
the femur with moderate knee or hip disability warrants a 
20 percent evaluation.  Id.

In the instant case, the Board finds that a compensable 
evaluation is not warranted for a disability of the left 
femur resulting from the inservice stress fracture.  The VA 
examiner in March 1998 found that examination of the left 
femur was clinically normal.  The veteran reported no pain in 
the area of the middle third of his left femur and physical 
examination of the left femur demonstrated no tenderness to 
palpation or visible swelling.  The September 1995 x-ray 
report shows no abnormality of the femur.  

The Board concludes that the preponderance of the evidence is 
against the veteran's claim for a compensable evaluation for 
the residuals of a stress fracture of the left proximal 
femur.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic 
Code 5255.  The schedular criteria require malunion of the 
femur with either slight knee or hip disability.  Here, the 
probative medical evidence does not establish malunion of the 
left femur with slight knee or hip disability.  

The Board notes that the provisions of §§ 4.40 and 4.45 in 
relation to complaints of pain are not applicable to an 
evaluation under Diagnostic Code 5255 which is not predicated 
on range of motion.  Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).

Right and Left Ankles and Heels

The schedule of ratings for the musculoskeletal system 
provides an evaluation of 30 percent for malunion of os 
calcis or astragalus manifested by marked deformity and a 
20 percent evaluation when manifested by moderate deformity.  
38 C.F.R. § 4.71a, Diagnostic Code 5273.

The criteria set forth under Diagnostic Code 5003 for 
degenerative arthritis allow for a rating of 10 percent for 
each major joint or group of minor joints affected by 
limitation of motion, if this limitation is not otherwise 
compensable under the pertinent rating criteria.  In this 
regard, painful motion with joint pathology is considered 
productive of disability, and actually painful joints are 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.  For the purpose of rating 
disability from arthritis, the ankle is a major joint.  38 
C.F.R. § 4.45(f).

Where the ankle is involved, a 10 percent rating is 
assignable for moderate limitation of motion and a 20 percent 
rating is assignable for marked limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5271.  See also 38 C.F.R. 
§ 4.71, Plate II (providing a normal arc of motion from 0 to 
20 degrees in terms of dorsiflexion and from 0 to 45 degrees 
in terms of plantar flexion of the ankle).

The schedule of ratings provides an evaluation of 10 percent 
for moderate foot injuries, whereas moderately severe 
injuries warrant a 20 percent evaluation and severe injuries 
warrant a 30 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.

Initially, the Board notes that it requested the RO in 
April 1997 to clarify whether the veteran was service-
connected for a bilateral ankle disability in addition to the 
previously established service-connected bilateral heel 
disability (os calcis).  Rating decisions in November 1996 
and April 1997 show that the RO determined that 
osteoarthritis in the lower tibia was related to the 
inservice stress fractures of the os calcis.  

The RO relied on a VA medical opinion dated in February 1996 
which made reference to osteophytes on the medial and lateral 
malleolus shown on x-ray in May 1991 and a December 1970 x-
ray report showing transverse lines of increased density 
across the lower tibia.  The VA physician opined that the 
osteoarthritis of the lower tibia and os calcis were related 
to the inservice stress fractures.  

In light of the February 1996 medical opinion, the Board has 
re-characterized the issue on appeal as an increased 
evaluation for an ankle and heel disability.  

In the case at hand, the Board finds that schedular 
evaluations greater than 10 percent are not warranted for the 
veteran's right and left ankle and heel disabilities.  The 
veteran is currently evaluated under the criteria for 
traumatic arthritis of the ankle joint which directs that 
evaluation be on the basis of limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5271.  The veteran 
is currently evaluated on the basis of moderate limitation of 
motion corresponding to a 10 percent evaluation for each 
ankle.  The next higher schedular evaluation of 20 percent is 
warranted where the limitation of motion of the ankle is 
marked.  Id.  The words moderate and marked are not defined 
in the schedule of ratings.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.

The Board finds that the veteran's disability picture with 
respect to his bilateral ankle and heel disability more 
nearly approximates the criteria of moderate limitation of 
motion.  The VA examiner in March 1998 found that the veteran 
lacked 10 to 15 degrees of active dorsiflexion and a 75 to 
85 percent decrease in active eversion and inversion with 
respect to both the right and left ankles.  The examiner also 
noted that plantar flexion was 45 degrees for both ankles.  

The Board is cognizant of the July 1992 private examiner's 
report where limitation of motion of the ankle was described 
as minimal.  VA examination reports dated in November 1991 
and September 1995 shows that extension of the ankles was to 
15 degrees and flexion between 40 and 45 degrees.  The VA 
examiner in April 1993 characterized the range of motion as 
good.  Notwithstanding the limitation of motion recorded by 
the VA examiner in March 1998, following a review of the 
probative medical evidence of record, the Board finds that 
the right and left ankle disability is manifested by moderate 
limitation of motion.  




As noted above, the Court has held that when a diagnostic 
code provides for compensation based solely upon limitation 
of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must 
also be considered.  DeLuca, 8 Vet. App. at 206.  The Board 
finds that pursuant to section 4.40, increased evaluations 
are not warranted on the basis of additional loss of range of 
motion due to pain on use or during flare-ups.  In this 
regard, the VA examiner in March 1998 concluded that the 
veteran's functional loss due to pain would be psychologic as 
opposed to orthopedic.  The examiner found that the veteran 
did not have traumatic arthritis of the ankles and did not 
have clinical instability.  The examiner based his opinion on 
x-rays taken of the ankles in January 1997.  

The January 1997 x-ray report is corroborated by the medical 
evidence of record.  In this regard, the Board notes that a 
bone scan in July 1992 revealed possible degenerative 
changes, which was not corroborated by a subsequent bone scan 
performed in February 1994.  The subsequent bone scan did not 
reveal degenerative changes in the appendicular skeleton.  
Similarly, a CT scan performed in January 1993 revealed no 
evidence of degenerative joint disease.  In light of the 
March 1998 VA examiner's opinion and a review of the 
probative medical evidence of record, functional loss of the 
veteran's ankles due to pain does not appear to be supported 
by adequate pathology.  

The Board also finds that increased evaluations for the right 
and left ankles are not warranted pursuant to 38 C.F.R. 
§ 4.45 for additional range of motion loss due to weakened 
movement, excess fatigability, or incoordination.  The 
probative medical evidence shows that the veteran uses a 
crutch in the left hand and wears ankle fixation orthotics.  
The probative medical evidence also shows that the veteran 
ambulates with a limp and with discomfort.  These 
manifestations suggest weakened movement and excess 
fatigability.  

The Board finds that these manifestations are outweighed by 
the probative medical evidence which shows that they are not 
related to the physical pathology of the ankles.  

The March 1998 VA examiner described the veteran's decreased 
range of active motion of the ankles as subjective and opined 
that he has a psychologic dependence on the braces which has 
resulted in nonuse and subsequent deconditioning.  The 
examiner's opinion shows that the veteran's difficulty 
ambulating, ankle weakness, and decreased range of motion are 
due to subjective and psychologic factors.  As noted above, 
section 4.45(c) contemplates that the weakened movement 
result from physical pathology.  Thus, the Board finds that 
evaluations greater than 10 percent for each ankle is not 
warranted pursuant to the criteria contained in sections 4.40 
and 4.45, and the Court's holding in DeLuca.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  In this regard the Board 
notes that the probative medical evidence does not show 
malunion of the os calcis manifested by deformity.  Thus, 
evaluation of the veteran's disability under Diagnostic Code 
5273 is not warranted.  38 C.F.R. § 4.71a.  The Board also 
finds that the veteran's disability is more appropriately 
evaluated as an ankle disability rather than a foot 
disability under Diagnostic Code 5284 in light of the 
probative medical evidence that shows impairment of the 
ankle.  Id. 

Although the veteran is entitled to the benefit of the doubt 
where the evidence supporting a grant of his claim and the 
evidence supporting a denial of his claim are in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the clear preponderance of the evidence is 
against the claim.  Gilbert, 1 Vet. App. at 56.

Other Matters

In reaching this decision, the Board has considered the 
complete history of the disabilities in question as well as 
the current clinical manifestations and the impact the 
disabilities may have on the earning capacity of the veteran.  
38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

The Board also finds that the service-connected right and 
left ankle and heel disabilities, and the disabilities of the 
right knee and the left femur have not rendered the veteran's 
disability picture unusual or exceptional in nature, as to 
render impractical the application of regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  Thus, the probative 
evidence of record does not show that the disabilities are 
exceptional in nature such that referral to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service is warranted.  Id. 


ORDER

Entitlement to an increased evaluation for the residuals of a 
stress fracture of the right tibial plateau is denied.

Entitlement to a compensable evaluation for the residuals of 
a stress fracture of the left femur is denied.

Entitlement to an increased evaluation for a right ankle and 
heel disorder is denied.

Entitlement to an increased evaluation for a right ankle and 
heel disorder is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

